Citation Nr: 0001410	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for disability, claimed as 
possible tuberculosis, associated with a positive reaction to 
the purified protein derivative (PPD) test.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1988 to 
September 1992.  This appeal arises from a November 1996 
rating action in which the RO denied service connection for a 
recent virus claimed as tuberculosis with PPD.  The veteran 
timely appealed that determination to the Board.

The veteran was afforded a hearing before an RO hearing 
officer in May 1997.  A transcript of the hearing is of 
record.


FINDING OF FACT

Service medical records show that the veteran had a positive 
reaction to the PPD test for tuberculosis; however, the 
veteran is not currently and never has been diagnosed as 
having tuberculosis or any other disability associated with 
the test.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
disability, to include possible tuberculosis, associated with 
a positive reaction to the PPD test, is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that on entrance examination, there were no findings or 
diagnosis of a positive reaction to a PPD test or active 
tuberculosis.  In a September 1992 record, it was found that 
the veteran had a positive reaction to a PPD test .  It was 
noted that the last negative test was in October 1988.  There 
was no unexplained upper airway loss, fever, shortness of 
breath, cough, or symptoms of active tuberculosis.  Chest x-
ray was negative.  The assessment was positive PPD results.  

Following the initial filing of a claim, in November 1992, 
the veteran was scheduled to undergo VA general medical and 
pulmonary examination (the later specifically for pulmonary 
diseases); however, he failed to report.  Although the claim 
file contains a confirmed rating indicating that the veteran 
should be notified of the denial of that claim for failure to 
prosecute, there is no indication that the veteran was, in 
fact, so notified.

In connection with an application for benefits, the RO 
requested and received treatment records identified by the 
veteran.  VA outpatient treatment records dated from December 
1992 to July 1995 show that the veteran was seen for follow-
up of the positive PPD result found in service.  The veteran 
was found to be asymptomatic on several visits.  Radiology 
reports from March 1993 to August 1995 revealed no evidence 
of cardiopulmonary disease.  The heart, lungs, diaphragm, 
pleura, mediastinum and bony structures were within normal 
limits for the veteran's age.  An apparent hand out on 
tuberculosis testing is associated with the VA clinical 
records.

In a May 1997 hearing before an RO hearing officer, the 
veteran testified that he received follow-up treatment at a 
VA Medical Center for the positive PPD result found in 
service.  He stated  that he currently did not have any 
problems as a result of the positive PPD result, and that he 
was not receiving any treatment.   

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may presumed, for 
certain chronic diseases, such as tuberculosis, which develop 
to a compensable degree within a prescribed period after 
discharge from service (three years for tuberculosis) even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309.

However, the initial question is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) has held that in order for a claim for service 
connection to be well-grounded, there must be competent 
evidence (lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Court also has held that Congress specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents had resulted in a 
disability; in the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 2 
Vet.App. 223 (1992).

In this case, service medical records show that the veteran 
reacted positively to the PPD test for tuberculosis.  
However, the veteran is not currently and never has been 
diagnosed as having tuberculosis or any other disability 
associated with the positive test results.  In short, there 
simply is no medical diagnosis (or other indicia, such as 
chest x-ray) of a current disability to support the claim.  
Id.  As indicated in the handout on tuberculosis testing 
referred to above, a positive reaction to the PPD test does 
not in itself constitute a diagnosis of current disability.  
Significantly, the veteran has not presented, or indicated 
the existence of, medical evidence establishing current 
disability associated with such test results.  Here, the 
first and most fundamental requirement of establishing a 
claim as well grounded has not been met. Therefore, the 
veteran's claim for service connection is not plausible.  

While the veteran may believe that his test results in 
service were indicative of tuberculosis or other disability, 
as a layman without medical expertise or training, he is not 
competent to render an opinion on a medical matter, such as 
the diagnosis of a disability.  See Espirtu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Hence, his own assertions 
cannot establish his claim as well grounded.  

Thus, the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim.  As such, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 

Although the RO did not specifically deny the claim as not 
well grounded, the Board notes that there is no prejudice to 
the appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, in the March 1997 Statement of the Case, the RO 
set forth the legal requirement for submitting a well-
grounded claim, and explained the basis for the denial of the 
claim.  Hence, the Board finds that the duty to inform the 
appellant of the evidence needed to well ground his claim 
(and the reasons why the current claim is inadequate) has 
been met.  See 38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. 
at 77-78.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for disability, claimed as possible tuberculosis, 
associated with a positive reaction to the PPD test, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

